BUFFINGTON, Circuit Judge.
In the court below the appellant, Reese B. Jones, on a writ of habeas corpus sought to be discharged from the Federal Penitentiary at Lewisburg in this circuit. That court dismissed the writ; thereupon this appeal was taken.
From the record it appears the petitioner pleaded guilty in an Ohio Federal District Court on three indictments charging him with violations of the national banking laws. He was then sentenced to imprisonment of seven years on each indictment, to run consecutively. The act under which he was sentenced provides for imprisonment for five years for each violation thereof. In its opinion the court held: “The great weight of authority in the federal courts holds that such sentences are not void and that a general or gross sentence may be imposed under an indictment containing more than one count so« long as it does not exceed the aggregate of the punishments which could have been imposed upon the several counts. Ex Parte De Bara, 179 U. S. 316, 21 S. Ct. 110, 45 L. Ed. 207; Hyde v. United States (C. C. A.) 198 F. 610, 613; Myers v. Morgan (C. C. A.) 224 F. 413; Brinkman v. Morgan (C. C. A.) 253 F. 553; Neely v. United States (C.. C. A.) 2 F.(2d) 849; Feigin v. United States (C. C. A.) 3 F.(2d) 866; Rice v. United States (C. C. A.) 7 F.(2d) 319; Adams v. White, Warden (C. C. A.) 31 F.(2d) 982; Flynn v. United States (C. C. A.) 57 F.(2d) 1044.” We have not overlooked the ruling in United States v. Peeke (C. C. A.) 153 F. 166,12 L. R. A. (N. S.) 314, which was based on facts not fully reported.
We are of opinion the court below, on the authorities cited, committed no error, and we affirm the case on its decision.